DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/27/2019 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
a) a display surface configured to emit a near display image in claims 1, 7, and 8; 
b) a magnification optical element configured to magnify light in claims 1, 7 and 8; 
c) a correctional optical element configured to correct an optical influence in claims 1, 7, 8 and 10. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1, 7, 8 and 10, the claim limitation “correctional optical element configured to correct an optical influence….” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claims 2-6 and 10 are rejected as dependent upon claim 1.
Claims 9 is rejected as dependent upon claim 7.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 7, 8, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morohashi et al. US 2017/0235138 herein referred to as Morohashi.
Regarding claim 1, Morohashi discloses a head-up display device (see at least Fig 1, Par 15, HUD device 100) that projects two display images on a windshield (windshield 200) of a mobile unit to display virtual images (V1, V2) of the two display images (M1, M2) at different positions to be visible for an occupant of the mobile unit (see at least Par 21, the HUD device 100 can perform display so that the first virtual image V1 positions farther than the second virtual image V2), comprising: a first display surface (first screen 30) configured to emit a near display image to display a near virtual image at a position near the windshield (see at least Fig 1, Par 21, M1), of the two display images (M1, M2); a second display surface (second screen 40) configured to emit a far display image (see at least Fig 1, Par 21, M2) to display a far virtual image at a position farther from the windshield than the near virtual image (see at least Par 21, a distance (display distance) between the user E and a position at which the first virtual image V1 is displayed is longer than a distance (display distance) between the user E and a position at which the second virtual image V2 is displayed), of the two display images; a magnification optical element (see at least Par 15, Fig 1, relay optical system, which includes plane mirror 50, concave mirror 60) configured to magnify light emitted from the first display surface and the second display surface (see at least Par 24, Fig 1, concave mirror 60 has a function of a magnifying glass and magnifies the display images M displayed by the projection device 20) and to reflect the light toward the windshield to form the near virtual image and the far virtual image respectively magnified from the near display image and the far display image (see at least Par 24, Fig 1, first virtual image V1 and the second virtual image V2 visually recognized by the user E are enlarged images of the first display image M1 and the second display image M2 displayed by the projection device 20); and a correction optical element (see at least Par 15, relay optical system) provided in an optical path of the light of the far display image (see at least Par 24, concave mirror 60 also has a function of reducing distortion of the first virtual image V1 and the second virtual image V2 caused by the windshield 200 which is a curved surface), wherein the correction optical element is configured to correct an optical influence (see at least Par 24, concave mirror 60 also has a function of reducing distortion of the first virtual image V1 and the second virtual image V2 caused by the windshield 200 which is a curved surface), together with the magnification optical element (see at least Par 15, relay optical system is interpreted to contain more than item), to be generated in the far virtual image by a reflection on the windshield element (see at least Par 15, all items within the relay system are interpreted to be mirrors), the magnification optical element has a first incident area (N1) on which the light of the near display image is incident (Fig 1, N1) and a second incident area (N2) on which the light of the far display image is incident (Fig 1, N1), and at least a part of the first incident area overlaps with at least a part of the second incident area (see at least Fig 1, N1 and N2 intersect after reflection from mirror 60 and entering portion 10a and 10b).
Regarding claim 7, Morohashi discloses a head-up display device (see at least Fig 1, Par 15, HUD device 100) that projects two display images on a windshield (windshield 200) of a mobile unit to display virtual images (V1, V2) of the two display images (M1, M2) at different positions to be visible for an occupant of the mobile unit (see at least Par 21, the HUD device 100 can perform display so that the first virtual image V1 positions farther than the second virtual image V2), comprising: a first display surface (first screen 30) configured to emit a near display image to display a near virtual image at a position near the windshield (see at least Fig 1, Par 21, M1), of the two display images (M1, M2); a second display surface (second screen 40) configured to emit a far display image (see at least Fig 1, Par 21, M2) to display a far (see at least Par 21, a distance (display distance) between the user E and a position at which the first virtual image V1 is displayed is longer than a distance (display distance) between the user E and a position at which the second virtual image V2 is displayed), of the two display images; a magnification optical element (see at least Par 15, Fig 1, relay optical system which includes plane mirror 50, concave mirror 60) configured to magnify light emitted from the first display surface and the second display surface (see at least Par 24, Fig 1, concave mirror 60 has a function of a magnifying glass and magnifies the display images M displayed by the projection device 20) and to reflect the light toward the windshield to form the near virtual image and the far virtual image respectively magnified from the near display image and the far display image (see at least Par 24, Fig 1, first virtual image V1 and the second virtual image V2 visually recognized by the user E are enlarged images of the first display image M1 and the second display image M2 displayed by the projection device 20); and a correction optical element (see at least Par 15, relay optical system) provided in an optical path of the light of the far display image (see at least Par 24, concave mirror 60 also has a function of reducing distortion of the first virtual image V1 and the second virtual image V2 caused by the windshield 200 which is a curved surface), wherein the correction optical element is configured to correct an optical influence (see at least Par 24, concave mirror 60 also has a function of reducing distortion of the first virtual image V1 and the second virtual image V2 caused by the windshield 200 which is a curved surface), together with the magnification optical element (see at least Par 15, relay optical system is interpreted to contain more than item), to be generated in the far virtual image by a reflection on the windshield element (see at least Par 15, all items within the relay system are interpreted to be mirrors), the correction optical element has a reflective surface to reflect the light of the far display image emitted from the second display surface toward the magnification optical element (see at least Par 15, relay optical system, Fig 1 shows light emitted from mirror 50 is reflected by mirror 60), and the correction optical element (see at least Par 15, relay optical system), in a state of being mounted on the mobile unit (Fig 1, housing 10), is located opposite to the windshield with respect to the first display surface (Fig 1, screen 30 and 40 are shown opposite to windshield 200).
Regarding claim 8, Morohashi discloses a head-up display device (see at least Fig 1, Par 15, HUD device 100) that projects two display images on a windshield (windshield 200) of a mobile unit to display virtual images (V1, V2) of the two display images (M1, M2) at different positions to be visible for an occupant of the mobile unit (see at least Par 21, the HUD device 100 can perform display so that the first virtual image V1 positions farther than the second virtual image V2), comprising: a first display surface (first screen 30) configured to emit a near display image to display a near virtual image at a position near the windshield (see at least Fig 1, Par 21, M1), of the two display images (M1, M2); a second display surface (second screen 40) configured to emit a far display image (see at least Fig 1, Par 21, M2) to display a far virtual image at a position farther from the windshield than the near virtual image (see at least Par 21, a distance (display distance) between the user E and a position at which the first virtual image V1 is displayed is longer than a distance (display distance) between the user E and a position at which the second virtual image V2 is displayed), of the two display images; a magnification optical element (see at least Par 15, Fig 1, relay optical system which includes plane mirror 50, concave mirror 60) configured to magnify light emitted from the first display surface and the second display surface (see at least Par 24, Fig 1, concave mirror 60 has a function of a magnifying glass and magnifies the display images M displayed by the projection device 20) and to reflect the light toward the windshield to form the near virtual image and the far virtual image respectively magnified from the near display image and the far display image (see at least Par 24, Fig 1, first virtual image V1 and the second virtual image V2 visually recognized by the user E are enlarged images of the first display image M1 and the second display image M2 displayed by the projection device 20); and a correction optical element (see at least Par 15, relay optical system) provided in an optical path of the light of the far display image (see at least Par 24, concave mirror 60 also has a function of reducing distortion of the first virtual image V1 and the second virtual image V2 caused by the windshield 200 which is a curved surface), wherein the correction optical element is configured to correct an optical influence (see at least Par 24, concave mirror 60 also has a function of reducing distortion of the first virtual image V1 and the second virtual image V2 caused by the windshield 200 which is a curved surface), together with the magnification optical element (see at least Par 15, relay optical system is interpreted to contain more than item), to be generated in the far virtual image by a reflection on the windshield element (see at least Par 15, all items within the relay system are interpreted to be mirrors), the correction optical element has a reflective (Fig 1, screen 30, 40) toward the magnification optical element (see at least Par 15, relay optical system, Fig 1 shows light emitted from mirror 50 is reflected by mirror 60), and the second display surface is located opposite to the first display surface with respect to the correction optical element (Fig 1 shows screen 30 opposite to screen 40 with respect to relay optical system).
Regarding claim 10, Morohashi discloses a near correction optical element (see at least Par 15, relay optical system) provided in an optical path of the light of the near display image (see at least Par 24, concave mirror 60 also has a function of reducing distortion of the first virtual image V1 and the second virtual image V2 caused by the windshield 200 which is a curved surface), wherein the near correction optical element is configured to correct an optical influence (see at least Par 24, concave mirror 60 also has a function of reducing distortion of the first virtual image V1 and the second virtual image V2 caused by the windshield 200 which is a curved surface), together with the magnification optical element (see at least Par 15, relay optical system is interpreted to contain more than item), to be generated in the near virtual image by a reflection on the windshield (see at least Fig 1, Par 21, V2).

Allowable Subject Matter
Claims 2-6 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to dependent claim 2, the prior art of Morohashi taken either singly or in combination with any other prior art fails to suggest such a head up display device including the specific arrangement:” wherein the correction optical element is disposed between the second display surface and the magnification optical element in the optical path of the light of the far display image”.
Specifically, with respect to dependent claim 3, the prior art of Morohashi taken either singly or in combination with any other prior art fails to suggest such a head up display device including the specific arrangement:” wherein the correction optical element has a reflective surface to reflect the light of the far display image emitted from the second display surface toward the magnification optical element”. Claims 4 and 5 are allowable due to pendency on dependent claim 3.
Specifically, with respect to dependent claim 6, the prior art of Morohashi taken either singly or in combination with any other prior art fails to suggest such a head up display device including the specific arrangement:” wherein the correction optical element has a refractive surface to refract light of the far display image emitted from the second display surface and to emit the light toward the magnification optical element”.
Specifically, with respect to dependent claim 9, the prior art of Morohashi taken either singly or in combination with any other prior art fails to suggest such a head .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nambara (US 2016/0147061), Choi et al. (US 2018/0157036), and Kuzuhara et al. (US 2016/0195727) are similar head up display devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454.  The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SHARRIEF I BROOME/           Examiner, Art Unit 2872